     Case 1:15-cv-08083-RMB-AMD Document 179 Filed 10/28/19 Page 1 of 5 PageID: 4344


                                                                                                                                                   Page 1 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)       , I ,.,   • ,:J(;1~(
                                                                                                              j 'f,-.,pn~'rrr


                                                                           for the                         Zlli9
                                                     District of New Jersey                          [E1
                    La Mecia Ross-Tiggett                                     )
                         Plaintiff/Petitioner                                 )
                                  V.                                          )        Civil Action No. 1:15-cv-08083-RMB/AMD
                    Reed Smith, LLP, et al.                                   )
                       Defendant/Respondent                                   )

        APPLICATION TO PROCEED IN DISTRICT COURT WITHOUT PREPAYING FEES OR COSTS
                                        (Long Form)


 Affidavit in Support of the Application                                     Instructions

 I am a plaintiff or petitioner in this case and declare                     Complete all questions in this application and then sign it.
 that I am unable to pay the costs of these proceedings                      Do not leave any blanks: if the answer to a question is "O,"
 and that I am entitled to the relief requested. I declare                   "none," or "not applicable (N/A)," write that response. If
 under penalty of perjury that the information below is                      you need more space to answer a question or to explain your
 true and understand that a false statement may result in                    answer, attach a separate sheet of paper identified with your
 a dismissal of      cla· s.                                                 name, your case's docket number, and the question number.

 Signed:                                                                     Date:               10/28/2019



1.                       and your spouse estimate the average amount of money received from each of the following
          sources during the past 12 months. Adjust any amount that was received weekly, biweekly, quarterly,
          semiannually, or annually to show the monthly rate. Use gross amounts, that is, amounts before any deductions
          for taxes or otherwise.
                      Income source                                     Average monthly income                             Income amount expected
                                                                        amount during the past 12                                next month
                                                                                months
                                                                          You            Spouse                                You               Spouse
Employment
                                                                   $              395.00 $                  0.00 $              3,900.00 $             0.00
Self-employment
                                                                   $                 0.00 $                 0.00 $                     0.00 $           0.00
Income from real property (such as rental income)
                                                                   $                 0.00 $                 0.00 $                     0.00 $           0.00
Interest and dividends
                                                                   $                 0.00 $                 0.00 $                      0.00 $          0.00
Gifts
                                                                   $                 0.00 $                 0.00 $                      0.00 $          0.00
Alimony
                                                                   $                 0.00 $                 0.00 $                      0.00 $          0.00
Child support
                                                                   $              869.00 $                  0.00 $                    800.00 $            0.00
     Case 1:15-cv-08083-RMB-AMD Document 179 Filed 10/28/19 Page 2 of 5 PageID: 4345


                                                                                                                                      Page 2 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

Retirement (such as social security, pensions, annuities,
                                                                  $                0.00 $                  0.00 $        0.00 $            0.00
insurance)
Disability (such as social security, insurance payments)
                                                                   $               0.00 $                  0.00 $        0.00 $            0.00
Unemployment payments
                                                                   $               0.00 $                  0.00 $        0.00 $            0.00
Public-assistance (such as welfare)
                                                                   $               0.00 $                  0.00 $        0.00 $            0.00
Other (specify):
                                                                   $            416.00 $                   0.00 $        0.00 $            0.00

                                                                   $          1,680.00 $                   0.00 $    4,700.00 $           0.00
                                 Total monthly income:

2.        List your employment history for the past two years, most recent employer first. (Gross monthly pay is before taxes or
          other deductions.)

Employer                             Address                                                       Dates of employment            Gross
                                                                                                                                monthly pay
None                                                                                                                           $

                                                                                                                               $


3.        List your spouse's employment history for the past two years, most recent employer first. (Gross monthly pay is before
           taxes or other deductions.)

Employer                             Address                                                       Dates of employment              Gross
                                                                                                                                  monthly pay
 N/A                                                                                                                            $

                                                                                                                                $

                                                                                                                                $


4.         How much cash do you and your spouse have? $                                244.00

           Below, state any money you or your spouse have in bank accounts or in any other financial institution.

Financial institution                           Type of account                                    Amount you have             Amount your
                                                                                                                                spouse has
 Chase                                           Checking                                  $                          5.00 $               0.00

 Navy Federal                                    Checking                                  $                         32.00 $               0.00

 Navy Federal                                    Savings                                   $                        244.00 $               0.00


If you are a prisoner, you must attach a statement certified by the appropriate institutional officer showing all receipts,
expenditures, and balances during the last six months in your institutional accounts. If you have multiple accounts,
perhaps because you have been in multiple institutions, attach one certified statement of each account.
     Case 1:15-cv-08083-RMB-AMD Document 179 Filed 10/28/19 Page 3 of 5 PageID: 4346

                                                                                                                                     Page 3 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

5.        List the assets, and their values, which you own or your spouse owns. Do not list clothing and ordinary
          household furnishings.
                                                      Assets owned by you or your spouse


Home (Value)                                                                                                  $                          0.00
Other real estate (Value)
                                                                                                              $                          0.00

Motor vehicle #J (Value)                                                                                      $                          5.00

                  Make and year: 2009 Toyota

                  Model:               Venza

                  Registration #:

Motor vehicle #2 (Value)

                  Make and year:

                  Model:

                  Registration #:

Other assets (Value)                                                                                          $

Other assets (Value)                                                                                          $


6.        State every person, business, or organization owing you or your spouse money, and the amount owed.
Person owing you or your spouse                            Amount owed to you                              Amount owed to your spouse
money
N/A                                             $                                                   $

                                                $                                                   $

                                                $                                                   $


7.         State the persons who rely on you or your spouse for support.
Name (or, if under 18, initials only)                                        Relationship                                       Age


 lmani A. Tiggett                                                             Daughter                                          23

 Bryana L. Tiggett                                                            Daughter                                          21

 Bonita E. Tiggett                                                            Daughter                                          20
     Case 1:15-cv-08083-RMB-AMD Document 179 Filed 10/28/19 Page 4 of 5 PageID: 4347

                                                                                                                                                                             Page 4 of 5

AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

8.        Estimate the average monthly expenses of you and your family. Show separately the amounts paid by your
          spouse. Adjust any payments that are made weekly, biweekly, quarterly, semiannually, or annually to show the
          monthly rate.
                                                                                                                           You                             Your spouse

Rent or home-mortgage payment (including lot rented for mobile home)
        Are real estate taxes included? !!f Yes O No                                                       $                            1,211.58 $                                    0.00
        Is property insurance included? 0 Yes i!f' No
Utilities (electricity, heating fuel, water, sewer, and telephone)                                         $                             415.00 $                                     0.00

Horne maintenance (repairs and upkeep)                                                                     $                                          $                               0.00

Food                                                                                                       $                             400.00 $                                     0.00

Clothing                                                                                                   $                             100.00 $                                     0.00

Laundry and dry-cleaning                                                                                   $                              75.00 $                                     0.00

Medical and dental expenses                                                                                $                             390.00 $                                     0.00

Transportation (not including motor vehicle payments)                                                       $                            411.00 $                                     0.00

Recreation, entertainment, newspapers, magazines, etc.                                                     $                                0.00 $                                    0.00
                                                                                                           11,~ , <' /          ··.·•    c:'.: , , ;'        }:ii::• '\.i,.;(
Insurance (not deducted from wages or included in mortgage payments)
                                                                                                           l:(i;.; :,·   ,,,.";t,:'.f {;·?-           :.l•         ',y   '   .,.. •   ' ..   '



          Horneowner's or renter's: GEiCO                                                                   $                            144.00 $

          Life:                             Principal                                                       $                              57.00 $

          Health:                                                                                           $                                         $

          Motor vehicle:                    GEICO                                                           $                            395.00 $

           Other:                                                                                           $                                         $
Taxes (not deducted from wages or included in mortgage payments) (specify):
                                                                                                            $                               0.00 $                                    0.00
                                                                                                           I'{ ..                                                   ·}
Installment payments
                                                                                                                         : ,,

                                                                                                           .::j,;,. ,1•:,:{\;f ., ' ., •' ·l!'
                                                                                                                                                 .,   :•     ...
                                                                                                                                                                             ····_:rt :,
                                                                                                                                                                             J;,)
                                                                                                                                                                                                 ,:



           Motor vehicle:                    Toyota Financial                                               $                             395.00 $

           Credit card (name):               Chase                                                          $                              50.00 $                                    0.00

           Department store (name): Amazon                                                                  $                              35.00 $                                    0.00

           Other:                            Paypal, NY&CO, Sam's Club, etc.                                $                             438.00 $                                    0.00

Alimony, maintenance, and support paid to others                                                             $                               0.00 $                                   0.00
                                      I

          Case 1:15-cv-08083-RMB-AMD Document 179 Filed 10/28/19 Page 5 of 5 PageID: 4348

•                                                                                                                                   Page 5 of 5

    AO 239 (Rev. 01/15) Application to Proceed in District Court Without Prepaying Fees or Costs (Long Form)

    Regular expenses for operation of business, profession, or farm (attach detailed
                                                                                                               $     0.00 $             0.00
    statement)

    Other (specify): Student Loans                                                                             $   116.88 $             0.00

                                                                                                     $       4,633.46 $            0.00
                                                                           T otaI moot hiy expenses:.___ _ _ _ _ _.......__ _ _ _ _ ___.

    9.        Do you expect any major changes to your monthly income or expenses or in your assets or liabilities during the
              next 12 months?
              0 Yes          ~No             If yes, describe on an attached sheet.

    10.       Have you spent - or will you be spending -                   any money for expenses or attorney fees in conjunction with this
              lawsuit? ~ Yes ONo
              If yes, how much? $                     2,500.00
                                           ---------
    11.       Provide any other information that will help explain why you cannot pay the costs of these proceedings.
                  I began law school in September 2016. I graduated in May 2019. I have contacted more than twenty
                  attorneys seeking representation since the inception of this litigation. However, due to the posture of this
                  case and the damage it has done to my reputation and economic interests I have been forced to proceed pro
                  se.
    12.          Identify the city and state of your legal residence.
                  Princeton Junction, NJ 08550


                 Your daytime phone number:                           (609) 914-5353

                 Your age:       46         Your years of schooling:                    19
                             ---
